Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 02/18/2021. Claims 1-8 are allowed. The Examiner acknowledges the amendments of claims 1-5 and 8.  The previous claim interpretations regarding the “first and second detection units” have been withdrawn due to applicant’s amendments. The previous 103 rejections have been withdrawn due to applicant’s amendments

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 and 03/03/2021 have been received and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a storage unit” in claims 1 and 8, line 9 and corresponding to the structural element 33 that stores the grinding resistance moment Mn or the drive current in a manner associated with the rotational phase as described in paragraph 0054, ll. 11-13
“a determination unit” in claims 1 and 8, line 11 and corresponding to the structural element 34 which determines the slip has occurred, and transmits a slip occurrence signal to the processing controller 35 as described in paragraph 0042, ll. 1-5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, a grinding apparatus to grind a work piece by rotating the work piece held by main spindles and a grinding wheel held by a wheel spindle, specifically a determination unit configured to determine a slip between the work piece and the main spindles, based on: the detected grinding resistance moment at a current rotational phase during grinding, and on the grinding resistance moment at the same rotational phase as the current rotational phase at a previous time during grinding.
The prior art Kumeno (US Patent No. 8,517,797) discloses a grinding apparatus (Figure 1 element 1) to grind a workpiece (element W) by rotating the workpiece held by main spindles (elements 22 and 32), a grinding wheel (element 43) that moves the grinding wheel toward and away from the workpiece the grinding apparatus, a first detection unit configured to detect a rotational phase of the workpiece (see col. 6, ll. 50-53 where the prior art states “work spindle motor 23 is provided with an encoder (not numbered), by which it is possible to detect the rotational angle of the work spindle motor 23” which holds the work piece, thus detecting a rotational phase), and a second detection unit configured to detect a grinding resistance moment at a grinding point “a force sensor (element 50) detects a grinding resistance Ft in the normal direction which is developed as a result that the workpiece W is ground (pressed) with the grinding wheel 43”, thus having a second detection unit configured to detect a grinding resistance moment at a grinding point between the grinding wheel and the workpiece). However, the above reference does not disclose a determination unit configured to determine a slip between the work piece and the main spindles, based on: the detected grinding resistance moment at a current rotational phase during grinding, and on the grinding resistance moment at the same rotational phase as the current rotational phase at a previous time during grinding.
The prior art Makiuchi (US Patent No. 9,033,762) discloses have a grinding apparatus (Figure 1) to grind a workpiece (element W) by rotating the workpiece held by main spindles (element Cm and Cs) and a grinding wheel (element 25) held by a wheel spindle (element 26), a storage unit (element 52), and a determination unit (element 50) configured to determine a slip between the workpiece and the main spindles (see figure 3, element 50 has a slip detection cycle that has various steps that detects different current values and friction torques between the work piece (element W) and the centers (element 14 and 18) of the spindles in order to determine if a slip has occurred and make the necessary adjustments, see col. 8, ll. 10-44). However, the above reference discloses a slip detection cycle that is performed “before” grinding and does not disclose determining a slip between the work piece and the main spindles, based on: the detected grinding resistance moment at a current rotational phase during grinding, and 
The prior art Smith (US Patent No. 4,507,896) discloses have a grinding apparatus (Figure 1) to grind a work piece (element 24) that use a backing wheel (26) which is monitored for speed (and matches the speed of the workpiece 24), a first detector (tachometer) that measures rotational phase (position/time) and a second detector that measures grinding resistance (i.e. torque) with torque sensor 35 (they measure voltage), a storage unit (computer) collects/stores the sensor values and an interior part of the “Control System” determines whether the speed matches to avoid slippage. However the above reference does not disclose that its determination unit determines a slip between the work piece and the main spindles, based on: the detected grinding resistance moment at a current rotational phase during grinding, and on the grinding resistance moment at the same rotational phase as the current rotational phase at a previous time during grinding. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/11/2021
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723